39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Derek W. DIXON, Appellant,v.Frank X. HOPKINS, Warden;  John Eggers, Unit Manager;Calvin Haywood;  Raymond Edelman, USI; Stefan Bena,Corporal;  Roger Spahr, Corporal;  John Leduc, Sergeant;Terry Welke, Doctor; Milton Ward, Jr.;  Dennis Clark; DanSchmuecker, USII;  Larry Clapper, Sergeant; David Henry,USI;  Edward J. Gonzalez, Corporal;  Leslie Adams; DennyNoordhoek;  Robert S. Madsen, USI;  Alan Hausted, Corporal;Harold Blank, Sergeant;  David F. Merrill, Sergeant;  SamuelSanchez, Sergeant;  Mike Goeden; Gerald McNally;  JohnDorais, Corporal;  Kathleen R. Taylor; Frank Bruyette,Corporal;  Don Berger, Officer;  Mark A. Stewart, Corporal;Scott E. Ellinger, Corporal;  Dean L. Naylor, Officer, Appellees.
No. 94-3007.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 10, 1994.Filed:  Oct. 27, 1994.

Before McMILLIAN and BOWMAN, Circuit Judges, and HENLEY, Senior Circuit Judge.
PER CURIAM.


1
Derek Dixon appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint.  The District Court determined that the appeal is legally frivolous and denied Dixon leave to appeal in forma pauperis.  The case is now before this Court on the question whether leave to proceed in forma pauperis should be granted.


2
Having reviewed the original District Court file, this Court finds the appeal legally frivolous and entirely without merit.  Accordingly, leave to proceed in forma pauperis is denied and the appeal is dismissed.  See 8th Cir.  R. 47A(a).


3
Judge Henley would grant leave to proceed in forma pauperis.